Citation Nr: 1506238	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  14-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received with respect to a claim of service connection for left ear hearing loss.  

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for Intervertebral Disc Syndrome (IVDS).

5. Entitlement to service connection for bilateral shoulder disability.

6. Entitlement to a rating in excess of 40 percent for residuals of a compression fracture (low back disability).

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1957 to February 1971 and from December 1972 to June 1979, including service in the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2010 and April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The February 2010 rating decision granted an increased disability rating of 40 percent for residuals of compression fractures in the low back and denied service connection for bilateral shoulder disabilities and for IVDS with right side radiculopathy.  The April 2011 rating decision declined to reopen a previously denied claim of service connection for bilateral hearing loss and denied service connection for tinnitus.  These claims are now in the jurisdiction of the Montgomery, Alabama RO.  Notably, a rating decision issued in October 2013 by the Montgomery RO granted service connection for hearing loss in the right ear only and awarded a 0 percent (noncompensable) rating.

The record indicates that the Veteran is no longer employed and that he left his last place of employment because he was unable to perform the level of physical exertion required.  As such, the question of entitlement to TDIU is before the Board under Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim of entitlement to a TDIU is part of an increased rating claim when raised by the record).  The title page reflects the Board's consideration of this issue.

The issues of entitlement to service connection for a bilateral shoulder disability and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A rating decision issued in November 1980 denied service connection for bilateral hearing loss; the Veteran did not appeal the decision and no new and material evidence was within one year of its issuance.

2. Evidence submitted since the November 1980 rating decision addresses the reason for the denial and raises a reasonable possibility of substantiating the claim.

3. Left ear hearing loss is shown to be related to service.

4. Tinnitus is shown to have had its onset in service.

5. IVDS is shown to be related to service.

6. The Veteran's low back disability is characterized by limitation of motion to 30 degrees of flexion; incapacitating episodes and ankylosis have not been shown.





CONCLUSIONS OF LAW

1. The November 1980 rating decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).   

2. New and material evidence has been submitted with respect to the claim of service connection for left ear hearing loss and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).   

3. The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304, 3.385 (2014).   

4. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).   

5. The criteria for service connection for IVDS have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).   

6. The criteria for a disability rating higher than 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2010 and February 2011, the RO sent the Veteran letters, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in January 2010 and August 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Reopening

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The November 1980 rating decision which denied the initial claim of service connection for bilateral hearing loss disability noted the Veteran's noise exposure in service and his subjective complaints of reduced hearing acuity.  However, VA examination did not show hearing loss sufficient to meet the VA requirements for service connection.   

When the Veteran applied to reopen his claim of service connection for hearing loss disability, he was afforded a VA examination in August 2013 and service connection for hearing loss in the right ear only was granted.

In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) it was held that by obtaining a VA examination before reopening VA "performed a 'de facto reopening'" of the claim.  The Court stated that where there was an application to reopen a claim, because an examination was conducted to determine the nature and severity of the claimed condition, the examination would not have been necessary unless the claim was to be adjudicated on the merits.  Falzone, at 404.   

The same rationale applies here.  Consequently, the Veteran having been afforded the August 2013 VA examination, and the opinion showing current bilateral hearing loss constitutes new and material evidence and the claim is reopened.   38 C.F.R. § 3.156. 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.





Facts and Analysis

Tinnitus

The Veteran has submitted written statements asserting that he began experiencing a ringing in his ears in service while working on a helicopter.  His military personnel records show many years of exemplary service, including work as an arc welder and as a plane captain in the Navy, with clear exposure to hazardous noise.  The Veteran has stated that his tinnitus has been continuously present since it began in service, with a recent increase in the noise level.  In addition, the Veteran's wife has submitted a statement asserting that he began complaining to her of ringing in his ears back in the 1960s, and noted that he likened the noise level to that of the cicadas present at their assigned base in Corpus Christi, Texas.   

Tinnitus is a condition in which the Veteran, though a lay person, is considered competent to provide evidence, because it is based on his experience of the symptom of ringing in his ears.  The Board notes that the VA examiner in August 2013 offered the opinion that the Veteran's tinnitus was not due to service, based on his statements that it became noticeable only two years prior.  The Veteran has stated that this was a miscommunication and asserts that he has experienced constant bilateral tinnitus for more than 40 years.  

For the reasons just stated, the evidence with respect to the claim of service connection for tinnitus is at least in equipoise.  Therefore, applying the benefit of the doubt in favor of the Veteran, service connection is warranted.  38 U.S.C.A. § 5107(b).

Left Ear Hearing Loss

As noted above, the Veteran had many years of hazardous noise exposure in service because of the nature of his duties.  Hearing loss in the right ear was service connected based on a showing of a threshold shift (a decrease in hearing acuity shown by comparing at least two audiogram test results over time) which took place in service.  The Veteran asserts that both ears were exposed to the same noise levels and should be subject to the same consideration.

In reviewing the record, the Board notes that the Veteran was provided a VA examination for complaints of hearing loss within one year of service.  This examination in June 1980 showed that hearing was within normal limits bilaterally, but that there was high frequency hearing loss.  In addition, the test results showed evidence that the Veteran's hearing was worse in his left ear than in his right.  Although the hearing test results at that time were not sufficient to satisfy the requirements of a demonstrable hearing loss for VA purposes, they should, nonetheless, be considered in reviewing the current claim now that a hearing loss disability is established.

Applying the benefit-of-the-doubt principle, the Board finds that the evidence of decreased hearing in the left ear within one year of service separation is entitled to the same consideration applied to the evidence of a threshold shift in the right ear during service.  As such, the evidence is at least in equipoise as to whether the left ear hearing loss is related to service.  Under the legal standard, service connection should be granted.  38 U.S.C.A. § 5107(b).

IVDS

The record shows that the Veteran sustained injuries to his back in service.  Separate motor vehicle accidents resulted in compression fractures at L2 and L4.  Service connection is already in effect for residuals of those compression fractures, mostly based on range of motion findings, as will be discussed in the increased rating portion below.

The Veteran has also been diagnosed with IVDS, specifically involving the discs at L1-2 and L3-4, both of which show loss of disc volume and degenerative disc disease.  He has argued that service connection should be granted for IVDS and associated right side radiculopathy as residuals of his compression fractures.

The Veteran was provided a VA examination in January 2010, wherein the examiner noted an acute episode of mechanical low back pain at work in 2005 or 2006.  Diagnostic testing showed the nerve compression of the L2 and L4 nerves, the degenerative disc disease, and other findings of IVDS.  However, the VA examiner differentiated between the findings of residuals from the fractures in service and the IVDS, attributing the IVDS to the post-service acute pain episode.  The examiner did not provide a clear rationale in support of his conclusion, diminishing the probative value of the opinion.

The law provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this instance, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently manifested IVDS was incurred in service.  Specifically, the VA examination and diagnostic imaging indicate that the IVDS affects the discs at L1-2 and L3-4; the vertebrae which were fractured in service were L2 and L4.  Inasmuch as the particular points on the Veteran's lumbar spine damaged in service are now the same points affected by IVDS, the benefit-of-the-doubt principle applies and service connection is warranted.  38 U.S.C.A. § 5107(b).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Facts and Analysis

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula).  In this instance, although the Veteran has a diagnosis of IVDS for which service connection was granted above, the Veteran has denied experiencing any incapacitating episodes as a result of IVDS.  Therefore, the IVDS Formula need not be addressed further.

The General Rating Formula provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a, Note (2). 

The Veteran applied for an increased disability rating in January 2010, noting that his back pain had increased and his range of motion was more limited.  A VA examination afforded shortly thereafter noted complaints of some weakness, restriction on his ability to walk, and difficulty bending or lifting things.  Range of motion testing showed flexion to 30 degrees, extension to 15 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 15 degrees bilaterally.  During flare-ups of pain he reported being unable to bend forward at all.  The examiner noted a major functional impairment as a result of pain.

A second VA examination in August 2013 showed range of motion as flexion to 30 degrees, extension to 10 degrees, lateral flexion to 10 degrees bilaterally, and rotation to 10 degrees bilaterally.  He had functional limitations due to restricted movement and excess fatigability.  The examiner noted that his low back disability would prevent him from engaging in physical employment. 

In evaluating the assigned disability rating, the Board notes that the currently assigned 40 percent rating is the highest rating assignable for limitation of motion where the Veteran retains some mobility in his lumbar spine.  The fact that he has flexion to 30 degrees is consistent with the rating criteria and the assigned 40 percent disability rating.  Inasmuch as he is not shown to have ankylosis or fixation of the spine, be it favorable or unfavorable in nature.  As such, the criteria for a 60 percent disability rating are neither met nor approximated.  

The Veteran has submitted several statements disagreeing with the assigned 40 percent disability rating, specifically because the amount of pain in his back prevents him from doing many things he used to be able to do and used to enjoy doing.  While the rating criteria at issue here do contemplate limitation of function, even considering the Veteran's limitations in life activities such as yard work and vehicle maintenance, his disability picture does not more nearly approximate the 60 percent disability level.  38 C.F.R. § 4.71a.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels, specifically his restricted range of motion due to his low back disabilities, and symptomatology, and provide for higher ratings for more severe symptoms.  The disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate, and therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).





ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for IVDS is granted.

Entitlement to a disability rating in excess of 40 percent for a low back disability is denied.


REMAND

The Veteran also seeks service connection for bilateral shoulder osteoarthritis.  He has described his duties in service as involving significant heavy lifting and noted that he experienced a great deal of pain in service for which he did not seek treatment.  In addition, his representative has noted his two motor vehicle accidents in service which resulted in spinal injuries and which could have involved injury to the Veteran's shoulders as well.  While a VA examination was performed in August 2013, the VA examiner did not consider either the Veteran's duties in service or his motor vehicle accidents and did not address any residuals from these which may affect the current bilateral shoulder disability.  As such, a new examination or opinion is warranted on remand.

In addition, the record indicates that the Veteran is no longer employed and that he left his last place of employment because he was unable to perform the level of physical exertion required.  As such, the question of entitlement to TDIU is before the Board under Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim of entitlement to a TDIU is part of an increased rating claim when raised by the record).  An evaluation of the impact of all of the Veteran's service-connected disabilities on his ability to obtain and maintain reasonably gainful employment is necessary on remand.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Either obtain an addendum opinion or provide the Veteran a new VA examination with respect to his claim of service connection for bilateral shoulder disability.  Such opinion should address whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's bilateral shoulder disability was caused by or otherwise the result of his military service, to include both his duties lifting heavy objects and his motor vehicle accidents.

In rendering this opinion, the examiner shall address the significance, if any, of the similarities in duties performed in service to employment after service separation, to include whether duties in service marked the onset of a disability which worsened after service separation.

A copy of the complete claims file shall be provided to the examiner for review.

The examiner should provide a rationale for any opinions offered.

2. Obtain an examination or opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's service connected disabilities, taken singly or in any combination, render him unable to obtain and maintain reasonably gainful employment which is commensurate with his education and experience.

3. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 


______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


